Supreme Court

                                                           No. 2020-221-Appeal.
                                                           (MH-20-312)


               In re K.S.                :



                                     ORDER

      The respondent in this case, Katelyn Sullivan,1 appeals from the entry of an

order issued by the Sixth Division of the District Court certifying her to inpatient

treatment, a medication maintenance program, and case management services at

Westerly Hospital from August 7, 2020 to February 7, 2021. On appeal, Ms.

Sullivan avers that the hearing justice erred in denying: (1) her motion for a writ of

habeas corpus, which motion invoked G.L. 1956 § 40.1-5-12(1); and (2) her motion

to dismiss under Rule 12(b)(2) of the District Court Civil Rules. This case came

before the Supreme Court pursuant to an order directing the parties to show cause

why the issues raised in this appeal should not be summarily decided. After a careful

review of the record and the parties’ arguments (both written and oral), we are of the

opinion that cause has not been shown and that the appeal may be resolved without




1
      Katelyn Sullivan is a pseudonym for the actual respondent, whose privacy we
wish to protect.

                                        -1-
further briefing or argument. For the reasons set forth herein, it is our considered

opinion that the instant case should be dismissed as moot.

      In early July of 2020, Ms. Sullivan was briefly hospitalized at Lawrence +

Memorial Hospital in New London, Connecticut, after having been found lying on

the sidewalk in front of that hospital, expressing suicidal ideations and exhibiting

signs of dementia. Soon after her arrival, the physicians at that New London hospital

determined that Ms. Sullivan met the qualifying criteria set forth in Conn. Gen. Stat.

§ 17a-502 for emergency certification; as such, she was certified to that hospital and

subsequently admitted. In view of Ms. Sullivan’s treatment needs, the medical staff

of the New London hospital determined that its own facilities were inadequate to

continue treating Ms. Sullivan. Accordingly, the decision was made by medical staff

to transfer Ms. Sullivan to Westerly Hospital in nearby Westerly, Rhode Island,

because the latter hospital had a locked psychiatric unit which, in their judgment,

would be better suited for Ms. Sullivan’s care. Following the transfer, the physicians

of Westerly Hospital performed their own evaluation and emergency certified Ms.

Sullivan pursuant to the relevant Rhode Island statute (§ 40.1-5-7).

      Thereafter, on July 15, 2020, a physician at Westerly Hospital, through the

Rhode Island Department of Behavioral Healthcare, Developmental Disabilities and

Hospitals, filed in the District Court a Petition for Civil Court Certification pursuant

to § 40.1-5-8(a) and a Petition for Instructions pursuant to § 40.1-5-8(m), seeking an


                                         -2-
order certifying Ms. Sullivan for continued treatment and for the administration of

certain medications. In response, on July 23, 2020, the Rhode Island Office of the

Mental Health Advocate (the Advocate) filed a motion for a writ of habeas corpus

and a motion to dismiss for lack of personal jurisdiction on behalf of Ms. Sullivan.

At a hearing on July 30, 2020, the Advocate contended that the process by which

Ms. Sullivan was transferred from the hospital in New London to Westerly Hospital

violated her constitutional right to due process and that, because of the involuntary

nature of the transfer from Connecticut to Rhode Island, the District Court lacked

personal jurisdiction over her. The hearing justice denied both motions, finding that:

(1) the process by which Ms. Sullivan was transferred was legal; and (2) that the

District Court had personal jurisdiction over Ms. Sullivan. An order was entered on

August 7, 2020, granting Westerly Hospital’s Petition for Civil Court Certification.2

Ms. Sullivan filed a timely notice of appeal on August 17, 2020 pursuant to § 40.1-

5-8(k).   In the Fall of 2020, Ms. Sullivan was placed under a temporary

conservatorship and transferred to a long-term care facility in Hamden, Connecticut.

Consequently, this case was taken off the District Court’s calendar and was never

reviewed for amendment or renewal.

      In view of the just-summarized travel of the instant matter, it is our considered

opinion that the case has become moot. See City of Cranston v. Rhode Island


2
      Significantly, that certification expired by its own terms on February 7, 2021.
                                        -3-
Laborers’ District Council, Local 1033, 960 A.2d 529, 533 (R.I. 2008) (“If this

Court’s judgment would fail to have a practical effect on the existing controversy,

the question is moot, and we will not render an opinion on the matter.”); see also

Rhode Island Department of Behavioral Healthcare, Developmental Disabilities

and Hospitals v. L.Z., 208 A.3d 242, 243 (R.I. 2019) (mem.); Morris v. D’Amario,

416 A.2d 137, 139 (R.I. 1980). For this reason, we need not and shall not address

the various issues alluded to by the parties in their submissions to this Court.

      Accordingly, the instant appeal is dismissed on the grounds of mootness.

      Entered as an Order of this Court this 24th      day of    November     2021.

                                               By Order,



                                                   /s/ Debra A. Saunders, Clerk
                                               Clerk




                                         -4-
                                                 STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       In re K.S.

                                    No. 2020-221-Appeal.
Case Number
                                    (MH-20-312)

Date Order Filed                    November 24, 2021

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    6th Division District Court


Judicial Officer from Lower Court   Associate Judge Pamela Woodcock-Pfeiffer

                                    For Petitioner:

                                    John D. Plummer, Esq.
                                    Thomas J. Corrigan, Jr.
Attorney(s) on Appeal               Kate Breslin Harden, Esq.
                                    For Respondent:

                                    Jacqueline I. Burns, Esq.
                                    Megan N. Clingham, Esq.




SU-CMS-02B (revised June 2020)